                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
DEMARCO ARMSTEAD,

                      Plaintiff,

                                                     Civil Action 2:19-cv-4857
       v.                                            Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
BALDWIN, et al.,

                      Defendants.

                   REPORT AND RECOMMENDATION AND ORDER

       Plaintiff, who is proceeding pro se, and is currently being detained at Franklin County

Correctional Center, has brought this suit against 22 Defendants. Plaintiff has filed the following

11 Motions: Motion for Leave to Proceed in forma pauperis (Docs. 1, 17); Motion for Temporary

Restraining Order/Preliminary Injunction (Doc. 4); Emergency Ex-Parte Motion for Restraining

Order (Doc. 6); Motion for Protective Order (Doc. 5); Motion for Fictious Name Status as Plaintiff

and Sealed Record (Doc. 9); Motion to Appoint Counsel (Doc. 7); Motion for Oral Argument and

Memorandum (Doc. 8); Motion for Consideration and Memorandum (Doc. 10); Motion

Requesting Service by U.S. Marshal (Doc. 11); and Motion to Correct the Names of Defendants

(Doc. 19).

       For the foregoing reasons, Plaintiff’s Motion for Leave to Proceed in forma pauperis is

GRANTED. But, as explained below, Plaintiff is DIRECTED to file a supplemental complaint

that complies with Rule 8 of the Federal Rules of Civil Procedure by December 9, 2019.

       With regard to Plaintiff’s motions for injunctive relief, it is RECOMMENDED that

Plaintiff’s Motion for Temporary Restraining Order/Preliminary Injunction (Doc. 4) be DENIED

without prejudice. As for Plaintiff’s Emergency Ex Parte Motion for Restraining Order (Doc. 6),

                                                1
Defendants must have an opportunity to respond before the Undersigned can adjudicate this

matter. Accordingly, the Clerk is DIRECTED to send Defendants a copy of this Report and

Recommendation and Order as well as Plaintiff’s Emergency Ex Parte Motion for Restraining

Order (Doc. 6). Defendants shall respond to the Motion (Doc.6) by December 9, 2019.

       Further, Plaintiff’s Motion for Protective Order (Doc. 5), Motion for Fictious Name Status

(Doc. 9), and Motion for Consideration (Doc. 10) are DENIED. Plaintiff’s Motion to Appoint

Counsel (Doc. 7) and Motion for Oral Argument (Doc. 8) are DENIED without prejudice.

       Finally, Plaintiff’s Motion Requesting Service by U.S. Marshal (Doc. 11) and Motion to

Correct the Names of Defendants (Doc. 19) are GRANTED. The Clerk is DIRECTED to make

the following docket revisions: Deputy Forgus shall be changed to “Deputy Fargus”; Deputy

Fonsworth shall be changed to “Deputy Farnsworth”; Sgt. Shrader shall be changed to “Sgt.

Shroder”; and Chaplin Chambers shall be changed to “Chaplain Chambers.”

I.     PLAINTIFF’S COMPLAINT AND MOTION FOR LEAVE TO PROCEED in forma
       pauperis (Docs. 1, 17)

       First, having performed the initial screen of the complaint required by 28 U.S.C. §§ 1915(e)

and 1915(A), the Undersigned concludes that, at this juncture, this action may proceed.

       Up front, however, the Undersigned must address two critical issues. First, Plaintiff asserts

that this is both a civil rights and a habeas corpus case. (See, e.g., Doc. 10 at 3 (“I am not certain

how to make it clearer that this action is being taken under 42 U.S.C. 1983, 42 U.S.C. 1983 (3),

42 U.S.C., 2000 but also a habeas corpus petition justified by the excessive civil and constitutional

right violations making my restraint and confinement unlawful.”)). But Plaintiff has brought this

action as a prisoner civil rights case. (See Doc. 1-22 (citing federal civil rights statutes and

describing the case as an action for “civil rights, conditions of confinement and retaliation”)).

Accordingly, the Undersigned will consider only those claims. Consequently, Plaintiff’s Motion

                                                  2
for Consideration (Doc. 10) asking the Court to consider his habeas claims in addition to his civil

rights claims is DENIED. Plaintiff may attempt to pursue his claims for unlawful detention or

imprisonment in a separate habeas action.

       Second, the Court notes that Plaintiff’s Complaint (Doc. 1-2) consists of 35 handwritten

pages and is sometimes difficult to read. Rule 8 of the Federal Rules of Civil Procedure requires

that a pleading contain “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of this requirement is so that the defendant has

“fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 545, 127 S. Ct. 1955, 1959 (2007) (quotation marks, citation, and alteration omitted).

To ensure that Defendants have notice of the claims against them and to ensure the prompt and

just resolution of this matter, Plaintiff is DIRECTED to file a supplemental complaint containing

a short and plain statement of each claim and the relief sought against each Defendant. Plaintiff

shall do so by December 9, 2019.

       Turning to his request for leave to proceed in forma pauperis under 28 U.S.C. § 1915(a),

Plaintiff has provided sufficient documentation establishing that he qualifies to proceed in forma

pauperis and his Motion is therefore GRANTED. (Docs., 1, 17). Accordingly, it is ORDERED

that Plaintiff be allowed to prosecute his action without prepayment of fees or costs and that

judicial officers who render services in this action shall do so as if the costs had been prepaid.

       Plaintiff is assessed the full amount of the Court’s $350.00 filing fee.               See 28

U.S.C. § 1915(b)(1). Plaintiff’s affidavit, however, reveals that he currently possesses an

insufficient amount to pay the full filing fee. The custodian of Plaintiff’s inmate trust account at

the institution of his residence is DIRECTED to submit to the Clerk of the United States District

Court for the Southern District of Ohio, as an initial partial payment, 20% of the greater of either



                                                  3
the average monthly deposits to the inmate trust account or the average monthly balance in the

inmate trust account for the six (6) months immediately preceding the filing of the complaint. If

Plaintiff does not currently possess the funds to pay the initial filing fee, the amount assessed shall

be collected from Plaintiff’s account when such funds become available.                See 28 U.S.C.

§ 1915(b)(4) (“In no event shall a prisoner be prohibited from bring a civil action . . . for the reason

that the prisoner has no assets and no means by which to pay the initial partial filing fee.”).

Once the initial partial filing fee is paid, the custodian shall submit 20% of the inmate’s preceding

monthly income credited to the account if, during that month, the balance of that account exceeds

$10.00, until the full fee of $350.00 has been paid. 28 U.S.C. § 1915(b)(2). If Plaintiff is

transferred to another prison, the custodian should forward this Order to that institution so that the

new custodian of Plaintiff’s account can collect and remit the monthly partial payment.

        Checks are to be made payable to:

        Clerk, U.S. District Court

        Checks are to be sent to:

        Prisoner Accounts Receivable
        Joseph P. Kinneary United States Courthouse
        Room 121
        85 Marconi Blvd.
        Columbus, OH 43215

The prisoner’s name and case number must be noted on each remittance.

        The United States Marshals Service is DIRECTED to effect service of process by certified

mail.

        The Clerk of Court is also DIRECTED to mail a copy of this Order and the attached

instructions, which are hereby incorporated herein, to the Plaintiff and the prison cashier’s office.




                                                   4
The Clerk is further DIRECTED to forward a copy of this Order to the Court’s financial office in

Columbus.

II.    MOTIONS FOR INJUNCTIVE RELIEF (Docs. 4, 6)

       Plaintiff has filed two motions for injunctive relief—a Motion for a Temporary Restraining

Order/Preliminary Injunction (Doc. 4) and an Ex Parte Motion for Restraining Order (Doc. 6).

       “The standard for addressing a motion for a temporary restraining order is the same as the

standard applied to a motion for a preliminary injunction.” Ferron v. Search Cactus, L.L.C., No.

2:06-CV-327, 2007 WL 2110497, at *1 (S.D. Ohio July 13, 2007) (citation omitted). Both are

extraordinary measures, and the movant must meet a high burden to show that such a measure is

justified. See ACLU v. McCreary Cty., 354 F.3d 438, 444 (6th Cir. 2003); Kendall Holdings, Ltd.

v. Eden Cryogenics LLC, 630 F. Supp. 2d 853, 860 (S.D. Ohio 2008). When considering a motion

for a preliminary injunction or temporary restraining order, a district court must balance four

factors: “(1) whether the movant has a strong likelihood of success on the merits; (2) whether the

movant would suffer irreparable injury without the injunction; (3) whether issuance of the

injunction would cause substantial harm to others; and (4) whether the public interest would be

served by issuance of the injunction.” City of Pontiac Retired Employees Ass’n v. Schimmel, 751

F.3d 427, 430 (6th Cir. 2014) (en banc) (citation and internal quotation marks omitted).

       In his first Motion, Plaintiff requests that “a temporary restraining order be granted barring

all listed defendants contact with [him]” and “causing [his] immediate release from this facility.”

(Doc. 4). He asserts that “[t]he ongoing violations of [his] human rights makes [him] very fearful

for [his] safety and well being.” (Id. at 1). Plaintiff’s Complaint raises a myriad of constitutional

violations, ranging from denial of medical care to unmet requests for a Halal diet, (Doc. 1-2), and

the Undersigned cannot ascertain from his one-page Motion, which of these has caused him to

“fear[] for [his] safety and well being,” (Doc. 4 at 1). Consequently, Plaintiff has not met his

                                                 5
burden to show that the extraordinary relief he seeks is warranted.                It is therefore

RECOMMENDED that his Motion for a Preliminary Injunction (Doc. 4) be DENIED without

prejudice.

       Plaintiff has also filed an Emergency Ex-Parte Motion for a Restraining Order. (Doc. 6).

In it, he alleges that he is being denied medical care, causing him to miss nearly 20 does of his

mandatory life sustaining treatment regimen. (Id. at 1). These allegations are similar to those

raised in his Complaint, and it is therefore unclear why Plaintiff filed this Motion ex parte.

Regardless, Plaintiff’s allegations concerning his medication regimen are not frivolous on their

face, and to adjudicate this matter, Defendants must have an opportunity to respond to these claims.

Accordingly, the Clerk is DIRECTED to send Defendants a copy of Plaintiff’s Emergency Ex

Parte Motion for a Restraining Order (Doc. 6), and Defendants are DIRECTED to respond to the

Motion no later than December 9, 2019.

III.   PLAINTIFF’S OTHER MOTIONS

       A. Motion for Protective Order and Motion for Fictious Name Status (Docs. 5, 9)

       Plaintiff has filed two motions related to his privacy concerns. (See Docs. 5, 9). First, in

his Motion for a Protective Order, he states that he intends to file documents “discussing [his]

protected health information and medical records and ask[s] that the information be kept from the

public by seal on protective order of the court.” (Doc. 5). But under this Court’s Local Rule 5.2.1,

“parties cannot file documents under seal without leave of Court.” This means that Plaintiff must

first seek leave before filing redacted or sealed documents. Accordingly, Plaintiff’s request for a

“blanket protective order” mandating the sealing of certain confidential information (Doc. 5) is

DENIED.




                                                 6
       Second, Plaintiff has filed a Motion for Fictious Name Status as Plaintiff and Sealed

Record. (Doc. 9). While the Sixth Circuit permits plaintiffs to proceed anonymously under certain

limited circumstances, Plaintiff’s Motion does not set forth grounds supporting his request to

proceed anonymously. Rather, he alleges that the jail’s healthcare provider, NaphCare, “has a

history of incompetence” and “caused many deaths of inmates by failing to maintain and order

proper medication.” (Id. at 2; see also id. (asserting that Naphcare failed to properly reattach a

prison guard’s limb)). He asks that “the federal government” visit the facility and interview the

inmates regarding Naphcare’s services. (Id. at 3). These allegations do not establish that Plaintiff

should be permitted to proceed anonymously. See, e.g., G.E.G. v. Shinseki, No. 1:10-CV-1124,

2012 WL 381589, at *2 (W.D. Mich. Feb. 6, 2012) (noting that courts have allowed plaintiffs to

proceed anonymously where the issues implicate “matters of a sensitive and highly personal

nature,” such as birth control, abortion, sexual orientation, or the rights of children) (quotation

marks and citation omitted).

       While the Undersigned recognizes that Plaintiff’s Complaint raises allegations potentially

implicating his medical history, he has not shown why a request to seal or redact his records would

not protect his privacy. See, e.g., Doe v. Carson, No. 1:18-CV-1231, 2019 WL 1981886, at *2

(W.D. Mich. Jan. 4, 2019), report and recommendation adopted, No. 1:18-CV-1231, 2019 WL

1978428 (W.D. Mich. May 3, 2019) (“While the Court is sympathetic to Plaintiff’s desire to

maintain a certain level of privacy vis-à-vis her medical impairments and/or treatment, Plaintiff

can request that such records be submitted to the Court under seal[.]”). For these reasons,

Plaintiff’s Motion for Fictious Name Status as Plaintiff and Sealed Record (Doc. 9) is DENIED.




                                                 7
       B. Motion to Appoint Counsel and Motion for Oral Argument (Docs. 7, 8)

       Next, Plaintiff has filed a Motion to Appoint Counsel (Doc. 7) and a Motion for Oral

Argument (Doc. 8). In his one-paragraph Motion to Appoint Counsel, Plaintiff states that he is

“indigent and not skill [sic] in law” and “require[s] assistance in litigating this cause of action.”

(Doc. 7). In his one-page Motion for Oral Argument, Plaintiff states that this matter “is of a very

complex and sensitive nature” and that he has “been forced to handwrite the entire action[.]”

       Because the action has not yet progressed to the point that the Court is able to evaluate the

merits of Plaintiff’s claim, it is premature to appoint counsel or grant oral argument. See Henry v.

City of Detroit Manpower Dep’t, 763 F.2d 757, 760 (6th Cir. 1985) (en banc) (“[I]n considering

an application for appointment of counsel, district courts should consider plaintiff’s financial

resources, the efforts of plaintiff to obtain counsel, and whether plaintiff’s claim appears to have

any merit.”); Stockman v. Berghuis, No. 2:10-CV-14860, 2012 WL 137828, at *1 (E.D. Mich. Jan.

18, 2012) (denying prisoner’s motion for oral argument without prejudice and finding that, if, after

reviewing all pleadings and responsive filings, it would schedule oral argument if necessary).

Accordingly, these Motions (Docs. 7, 8) are DENIED without prejudice.

IV.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further



                                                   8
evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

Date: November 27, 2019                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                9
